


110 HRES 625 IH: Censuring the President and Vice

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 625
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Hinchey (for
			 himself, Ms. Baldwin,
			 Mr. Capuano,
			 Mr. Cohen,
			 Mr. Davis of Illinois,
			 Mr. Farr, Mr. Filner, Mr.
			 Grijalva, Mr. Hall of New
			 York, Mr. Honda,
			 Ms. Kaptur,
			 Mr. Kucinich,
			 Ms. Lee, Mrs. Maloney of New York,
			 Mr. Moran of Virginia,
			 Mr. Pastor,
			 Ms. Schakowsky,
			 Ms. Watson,
			 Ms. Shea-Porter, and
			 Mr. Rothman) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Censuring the President and Vice
		  President.
	
	
		1.Basis for censure
			(a)Iraq's alleged
			 nuclear programThe House of Representatives finds the
			 following:
				(1)In December 2001,
			 the intelligence community assessed that Iraq did not appear to have
			 reconstituted its nuclear weapons program.
				(2)The October 2002
			 National Intelligence Estimate assessed that Iraq did not have a nuclear weapon
			 or sufficient material to make one, and that without sufficient fissile
			 material acquired from abroad, Iraq probably would not be able to make a weapon
			 until 2007 or 2009.
				(3)On October 6,
			 2002, the Central Intelligence Agency advised the White House to remove
			 references to Iraq seeking uranium from Africa from a Presidential speech,
			 citing weak evidence.
				(4)In November 2002,
			 the United States Government told the International Atomic Energy Association
			 that reporting on Iraqi attempts to procure uranium from Africa are
			 fragmentary at best..
				(5)On March 7, 2003,
			 the Director General of the International Atomic Energy Association reported to
			 the United Nations Security Council that inspectors had found no
			 evidence or plausible indication of the revival of a nuclear weapons program in
			 Iraq..
				(6)On
			 March 11, 2003, the Central Intelligence Agency stated that it did not dispute
			 the International Atomic Energy Association conclusions that the documents on
			 Iraq’s agreement to buy uranium from Niger were not authentic.
				(7)President George W.
			 Bush and Vice President Richard B. Cheney overstated the nature and urgency of
			 the threat posed by Saddam Hussein by making repeated, unqualified assertions
			 about an Iraqi nuclear program that were not supported by available
			 intelligence, including—
					(A)on March 22, 2002,
			 President George W. Bush stated that [Saddam] is a dangerous man who
			 possesses the world’s most dangerous weapons.;
					(B)on August 26, 2002,
			 Vice President Richard B. Cheney stated that [m]any of us are convinced
			 that Saddam will acquire nuclear weapons fairly soon.;
					(C)on September 8,
			 2002, Vice President Richard B. Cheney stated that [w]e do know, with
			 absolute certainty, that he is using his procurement system to acquire the
			 equipment he needs in order to enrich uranium to build a nuclear
			 weapon.;
					(D)on September 20,
			 2002, Vice President Richard B. Cheney stated that we now have
			 irrefutable evidence that he has once again set up and reconstituted his
			 program, to take uranium, to enrich it to sufficiently high grade, so that it
			 will function as the base material as a nuclear weapon.;
					(E)on October 7,
			 2002, President George W. Bush stated that [f]acing clear evidence of
			 peril, we cannot wait for the final proof—the smoking gun—that could come in
			 the form of a mushroom cloud.;
					(F)on December 31,
			 2002, President George W. Bush stated that [w]e don't know whether or
			 not [Saddam] has a nuclear weapon.;
					(G)on January 28,
			 2003, President George W. Bush stated that [t]he British government has
			 learned that Saddam Hussein recently sought significant quantities of uranium
			 from Africa.; and
					(H)on March 16, 2003,
			 Vice President Richard B. Cheney stated that [w]e believe [Hussein] has,
			 in fact, reconstituted nuclear weapons..
					(b)Saddam’s alleged
			 intent To use weapons of mass destructionThe House of
			 Representatives finds the following:
				(1)The October 2002
			 National Intelligence Estimate assessed that Baghdad for now appears to
			 be drawing a line short of conducting terrorist attacks with conventional or
			 CBW against the United States, fearing that exposure of Iraqi involvement would
			 provide Washington a stronger cause for making war and that Iraq
			 probably would attempt clandestine attacks against the United States Homeland
			 if Baghdad feared an attack that threatened the survival of the regime were
			 imminent or unavoidable, or possibly for revenge..
				(2)President George
			 W. Bush and Vice President Richard B. Cheney made misleading statements, that
			 were not supported by the available intelligence, suggesting that Saddam
			 Hussein sought weapons of mass destruction for the purpose of an unprovoked,
			 offensive attack, including—
					(A)on August 26, 2002,
			 Vice President Richard B. Cheney stated that … there is no doubt that
			 Saddam Hussein now has weapons of mass destruction. There is no doubt he is
			 amassing them to use against our friends, against our allies, and against
			 us.;
					(B)on August 26,
			 2002, Vice President Richard B. Cheney stated that [t]hese are not
			 weapons for the purpose of defending Iraq; these are offensive weapons for the
			 purpose of inflicting death on a massive scale, developed so that Saddam can
			 hold the threat over the head of anyone he chooses, in his own region or
			 beyond.; and
					(C)on October 2,
			 2002, President George W. Bush stated that On its present course, the
			 Iraqi regime is a threat of unique urgency. We know the treacherous history of
			 the regime. It has waged a war against its neighbors, it has sponsored and
			 sheltered terrorists, it has developed weapons of mass death, it has used them
			 against innocent men, women and children. We know the designs of the Iraqi
			 regime..
					(c)Saddam’s alleged
			 links to al Qaeda and 9/11The House of Representatives finds the
			 following:
				(1)Before the war,
			 the Central Intelligence Agency assessed that Saddam has viewed Islamic
			 extremists operating inside Iraq as a threat, and his regime since its
			 inception has arrested and executed members of both Shia and Sunni groups to
			 disrupt their organizations and limit their influence, that
			 Saddam Hussain and Usama bin Laden are far from being natural
			 partners, and that assessments about Iraqi links to al Qaeda rest on
			 a body of fragmented, conflicting reporting from sources of varying
			 reliability..
				(2)President George
			 W. Bush and Vice President Richard B. Cheney overstated the threat posed by
			 Saddam Hussein by making unqualified assertions that were not supported by
			 available intelligence linking Saddam Hussein to the September 11, 2001,
			 terrorist attacks and stating that Saddam Hussein and al Qaeda had a
			 relationship and that Saddam Hussein would provide al Qaeda with weapons of
			 mass destruction for purposes of an offensive attack against the United States,
			 including—
					(A)on September 25,
			 2002, President George W. Bush stated that [Y]ou can’t distinguish
			 between al Qa’ida and Saddam when you talk about the war on
			 terror.;
					(B)on September 26,
			 2002, President George W. Bush stated that [t]he dangers we face will
			 only worsen from month to month and from year to year. … Each passing day could
			 be the one on which the Iraqi regime gives anthrax or VX—nerve gas—or some day
			 a nuclear weapon to a terrorist ally.;
					(C)on October 14,
			 2002, President George W. Bush stated that [t]his is a man that we know
			 has had connections with al Qa’ida. This is a man who, in my judgment, would
			 like to use al Qa’ida as a forward army.;
					(D)on November 7,
			 2002, President George W. Bush stated that [Saddam is] a threat because
			 he is dealing with al Qaida … [A] true threat facing our country is that an al
			 Qaida-type network trained and armed by Saddam could attack America and not
			 leave one fingerprint.;
					(E)on January 31,
			 2003, President George W. Bush stated that Saddam Hussein would like
			 nothing more than to use a terrorist network to attack and to kill and leave no
			 fingerprints behind.;
					(F)on March 16, 2003,
			 Vice President Richard B. Cheney stated that we also have to address the
			 question of where might these terrorists acquire weapons of mass destruction,
			 chemical weapons, biological weapons, nuclear weapons? And Saddam Hussein
			 becomes a prime suspect in that regard because of his past track record and
			 because we know he has, in fact, developed these kinds of capabilities,
			 chemical and biological weapons. We know he’s used chemical weapons. And we
			 know he’s reconstituted these programs since the Gulf War. We know he’s out
			 trying once again to produce nuclear weapons and we know that he has a
			 long-standing relationship with various terrorist groups, including the
			 al-Qaeda organization.;
					(G)on March 17, 2003,
			 President George W. Bush stated that The danger is clear: using
			 chemical, biological or, one day, nuclear weapons obtained with the help of
			 Iraq, the terrorists could fulfill their stated ambitions and kill thousands or
			 hundreds of thousands of innocent people in our country or any
			 other.;
					(H)on May 1, 2003,
			 President George W. Bush stated that [t]he liberation of Iraq … removed
			 an ally of al Qaeda.;
					(I)on September 14,
			 2003, Vice President Richard B. Cheney stated that the Iraqi
			 intelligen[ce] service had a relationship with al Qaeda that developed
			 throughout the decade of the 90’s. That was clearly official
			 policy.;
					(J)on September 14,
			 2003, Vice President Richard B. Cheney stated that [i]f we’re successful
			 in Iraq … we will have struck a major blow right at the heart of the base, if
			 you will, the geographic base of the terrorists who have had us under assault
			 now for many years, but most especially on 9/11.; and
					(K)on March 21, 2006,
			 President George W. Bush said at a press conference, But we realized on
			 September the 11th, 2001, that killers could destroy innocent life. And I'm
			 never going to forget it. And I'm never going to forget the vow I made to the
			 American people that we will do everything in our power to protect our people.
			 Part of that meant to make sure that we didn't allow people to provide safe
			 haven to an enemy. And that's why I went into Iraq..
					(d)Inadequate
			 planning and insufficient troop levelsThe House of
			 Representatives finds the following:
				(1)The intelligence
			 community judged in January 2003 that [t]he ouster of Iraqi dictator
			 Saddam Hussayn would pose a variety of significant policy challenges for
			 whoever assumes responsibility for governing Iraq including
			 political transformation, controlling internal strife, solving economic
			 and humanitarian challenges, and dealing with persistent foreign policy and
			 security concerns..
				(2)The intelligence
			 community judged in January 2003 that a post-Saddam authority would face
			 a deeply divided society with a significant chance that domestic groups would
			 engage in violent conflict with each other unless an occupying force prevented
			 them from doing so..
				(3)These judgments
			 were delivered to the White House and Office of the Vice President.
				(4)Then Army Chief of
			 Staff General Shinseki testified on February 25, 2003, that something on
			 the order of several hundred thousands soldiers would be needed to
			 secure Iraq following a successful completion of the war.
				(5)General Abizaid,
			 then-CENTCOM commander, testified before the Senate Armed Services Committee on
			 November 15, 2006, that General Shinseki was right that a greater
			 international force contribution, United States force contribution and Iraqi
			 force contribution should have been available immediately after major combat
			 operations..
				(6)After President
			 George W. Bush declared the end of major combat operations in Iraq, there were
			 insufficient troops to prevent the outbreak of violence and lawlessness that
			 contributed to the flight of millions of Iraqis and the deaths of tens of
			 thousands of Iraqis.
				(7)The Government
			 Accountability Office provided testimony to the Subcommittee on National
			 Security and Foreign Affairs, House Committee on Oversight and Government
			 Reform, on March 22, 2007, that due to insufficient troop levels, United States
			 forces were unable to secure conventional weapons stockpiles in Iraq that
			 continue to pose a threat to American servicemembers.
				(8)President George W.
			 Bush failed to ensure that plans were prepared and implemented to address the
			 challenges that the intelligence community predicted would occur after the
			 ouster of Saddam Hussein, and in particular failed to ensure that there were
			 sufficient coalition troops in Iraq after major combat operations ended to
			 maintain security and secure weapons stockpiles.
				(e)Strain on
			 military and undermining homeland securityThe House of
			 Representatives finds the following:
				(1)Retired Major
			 General John Batiste, former commander of the First Infantry Division in Iraq,
			 testified before the House Committee on International Relations on June 27,
			 2007, that [o]ur Army and Marine Corps are at a breaking point at a time
			 in history when we need a strong military the most. The cycle of deployments is
			 staggering. American formations continue to lose a battalion’s worth of dead
			 and wounded every month with little to show for it. The current recruiting
			 system falls drastically short of long-term requirements and our all-volunteer
			 force can not sustain the current tempo for much longer. The military is
			 spending over $1,000,000,000 a year in incentives in a last ditch effort to
			 keep the force together. Young officers and noncommissioned officers are
			 leaving the service at an alarming rate..
				(2)Extended
			 deployments of 15 months, and insufficient time to rest and train between
			 deployments, have undermined the readiness of the Army.
				(3)The Army National
			 Guard reported as early as July 2005 that equipment transfers to deploying
			 units had largely exhausted its inventory of more than 220 critical
			 items, including some items useful to nondeployed units for training and
			 domestic missions..
				(4)The Government
			 Accountability Office found, in September 2006, that [a]mong the items
			 for which the Army National Guard had shortages of over 80 percent of the
			 authorized inventory were chemical warfare monitoring and decontamination
			 equipment and night vision goggles.
				(5)President George
			 W. Bush’s policies in Iraq have undermined homeland security by depleting the
			 personnel and equipment needed by the National Guard.
				(f)Insurgency in
			 Last ThroesThe House of Representatives finds the
			 following:
				(1)Multi-National
			 Force-Iraq reports indicate that the number of attacks on coalition forces has
			 increased since the beginning of military action.
				(2)The Government
			 Accountability Office, in March 2007, reported that attacks using improvised
			 explosive devices continued to increase between 2005 and July 2006.
				(3)On June 23, 2005,
			 General John Abizaid, in his capacity as head of Central Command, testified
			 before the Senate Armed Services Committee about the state of the insurgency
			 that [i]n terms of comparison from 6 months ago, in terms of foreign
			 fighters I believe there are more foreign fighters coming into Iraq than there
			 were 6 months ago. In terms of the overall strength of the insurgency, I'd say
			 it's about the same as it was..
				(4)President George
			 W. Bush’s Initial Benchmark Assessment report from July 12, 2007, states that
			 [a]s a result of increased offensive operations, Coalition and Iraqi
			 Forces have sustained increased attacks in Iraq, particularly in Baghdad,
			 Diyala, and Salah ad Din..
				(5)Vice President
			 Richard B. Cheney made misleading statements that the insurgency in Iraq was in
			 its last throes, including—
					(A)on May 30, 2005,
			 Vice President Richard B. Cheney said, The level of activity that we see
			 today from a military standpoint, I think, will clearly decline. I think
			 they're in the last throes, if you will, of the insurgency.; and
					(B)on June 19, 2006,
			 Vice President Richard B. Cheney was asked whether he still supported the
			 comment he made in 2005, regarding the fact that the insurgency in Iraq was in
			 its last throes, to which he responded I
			 do.
					2.Censure by the
			 House of RepresentativesThe
			 House of Representatives censures President George W. Bush and Vice President
			 Richard B. Cheney for—
			(1)misleading the American people about the
			 basis for going to war in Iraq;
			(2)failing to plan adequately for the
			 war;
			(3)pursuing policies in Iraq that have
			 strained our military and undermined our homeland security; and
			(4)misleading the American people about the
			 insurgency in Iraq.
			
